Citation Nr: 1829431	
Decision Date: 06/07/18    Archive Date: 06/27/18

DOCKET NO.  12-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to June 30, 2015 for service-connected posttraumatic stress disorder (PTSD) with generalized anxiety.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with generalized anxiety, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to June 30, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the United States Air Force from June 1970 to June 2008.  

This appeal to the Board of Veterans' appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, granted service connection for PTSD with generalized anxiety and assigned a 30 percent disability rating effective June 24, 2008.  In May 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for PTSD with generalized anxiety.  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) in October 2012.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims for claims for increased ratings for already service-connected disability).  

In July 2015, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  At the hearing, the Veteran submitted further evidence with waiver of initial AOJ consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).   

In August 2015, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to a psychiatric disability ((consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded both the higher rating and TDIU claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

After accomplishing further action, in a September 2017 rating decision, the AMC assigned a maximum, 100 percent disability rating for PTSD with generalized anxiety, effective June 30, 2015.  The AMC continued to deny a disability rating higher than 30 percent for the Veteran's service-connected PTSD with generalized anxiety prior to June 30, 2015.  

Although the AMC awarded the maximum, 100 percent disability rating or PTSD with generalized anxiety from June 30, 2015, as higher ratings are available before that date, and a claimant is presumed to seek the maximum available benefit for a disability, the claim involving evaluation of the psychiatric disability now limited to the period prior to June 30, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.

The Board's decision addressing the increased rating claim for a psychiatric disability is set forth below.  The claim for entitlement to a TDIU due to service-connected PTSD with generalized anxiety prior to June 30, 2015 is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  From the June 24, 2008 effective date of the award of service connection to June 30, 2015, the Veteran's psychiatric symptoms primarily included anxiety, depressed mood, sleep impairment, isolation, hypervigilance, and difficulty with concentration; collectively, these are symptoms of the type and extent, frequency or severity that suggest occupational and social impairment with difficulty in establishing and maintaining effective work and social relationships.  

3.  The schedular criteria are adequate to evaluate the Veteran's PTSD with generalized anxiety at all pertinent points prior to June 30. 2015..   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for PTSD with generalized anxiety, for the period from June 24, 2008 to June 30, 2015, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a July 2008 pre-rating letter sent to the Veteran in connection with his claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Furthermore, as the current appeal of PTSD with generalized anxiety emanated from the Veteran's disagreement with the initial rating assigned following the awards of service connection, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the August 2012 SOC set forth the criteria for a higher rating for PTSD with generalized anxiety (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; Social Security Administration (SSA) records; and reports of VA examinations and opinions with a private psychiatric medical assessment.  Also of record and consistent with the claim is the transcript of the Board hearing, along with written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the July 2015 Board hearing, the undersigned identified the claims on appeal, to include the claim herein decided.  Moreover, with respect to this claim, information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  After the hearing, the Board sought further development of the claim, as the result of which additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As indicated above, in August 2015, the Board remanded the claim on appeal for additional development, and the record reflects substantial compliance with the prior remand directives as to the claim for an increased disability rating for a psychiatric disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  In this regard, as directed by the Board, the AOJ located and associated with the claims file the Veteran's June 2011 NOD, obtained outstanding VA records, obtained SSA records, invited the Veteran to identify, or provide records from, any additional sources of treatment (private treatment records were identified and provided), and, in July 2015 and August 2017, a psychiatric VA examination was conducted and the examiner provided an appropriate medical opinion.  Moreover, after receipt of the VA examination report and opinion, and additional VA records, the AOJ readjudicated the claim, as directed (as reflected in the September 2017 supplemental SOC (SSOC)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Although the ratings for the Veteran's PTSD with generalized anxiety disorder have been assigned under DC 9411, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a). 

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of the condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014).]

Turning to the relevant evidence of record, on VA examination in April 2009, the Veteran reported that he had a limited circle of friends (indicated as two to three), but that he was not socially isolated.  He reported that he did not belong to any group in the community.  He described his activities and leisure pursuits to include motorcycle riding, television, and exercise.  He did not report a history of suicide attempts.  He reported that he had a history of violence in the 1970's and early 1980's which usually involved some provocation and he was never arrested.  He reported that "it was not vicious."  He reported that he had been arrested for being drunk in public and had a driving while intoxicated (DWI) conviction in 1980 with no alcohol problems since then.  The Veteran reported that he had prior outpatient treatment with a psychiatrist in 2000 for medication, and a couple of mental health visits in the summer of 2008.  However, he also reported a daily occurrence of excessive anxiety.  He reported that he worried excessively, had trouble controlling it, became irritable, his muscles would tense up, had excessive fatigue, and would find himself restless.

The examiner noted that the Veteran's speech was unremarkable; his psychomotor activity was described as restless; his attitude was cooperative and guarded; his affect was normal; his mood was anxious; and his attention was intact with good concentration.  He was intact to person, time, and place.  His thought process and content was described as unremarkable.  The examiner noted that he had no delusions or hallucinations and he understood the outcome of his behavior.  The Veteran had occasional delayed sleep onset.  The examiner noted that more regularly, there was a problem staying asleep as the Veteran woke up one to three times a night; reportedly, it would then take him up to one hour to fall asleep again.  The examiner reported that the Veteran did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, and homicidal or suicidal thoughts.  As to any episodes of violence, the Veteran reported that he "learned to walk away."  The examiner noted that he maintained minimum personal hygiene and there were no problems with activities of daily living.  He was also noted to have normal remote, recent, and immediate memory.  The examiner noted that the Veteran had mild to moderate difficulty in social and occupational functioning and described his symptoms as quite insufficient for the diagnosis of PTSD. 

On VA examination in June 2010, the Veteran reported that, since the 1970's, he has had low level anxiety, depression, anger, and nightmares.  The Veteran reported that he had recurrent distressing dreams and difficulty falling or staying asleep.  His symptoms were described as chronic.  He reported that he avoided crowded places and that he was on guard when he was around a lot of people.  He reported that he heard things on occasion such as noises of people walking around the house.

The examiner noted that the Veteran did not have a history of suicide attempts or a history of violence.  His psychomotor activity was noted as unremarkable; speech was spontaneous and clear; attitude was attentive; affect was full; mood was chronic low level anxiety; dysphoria; attention was intact; and thought process was unremarkable.  The examiner noted that he was oriented to time and place and his though content was described as preoccupation with one or two topics.  There were no persistent delusions noted and the examiner noted that the Veteran understood the outcome of his behavior.  The Veteran's sleep impairment was described as difficulty staying asleep.  The examiner noted that there were no hallucinations and inappropriate behavior.  There were also no obsessive/ritualistic behaviors noted.  The Veteran did not report panic attacks.  The Veteran described homicidal thoughts that occurred two months prior to the examination.  He also endorsed suicidal thoughts "on occasion."  His impulse control was noted as "good."  The Veteran reported that he had a violent episode six months prior to the examination.  The examiner noted that the Veteran had the ability to maintain minimum personal hygiene with no problem with activities of daily living.  The examiner noted that the Veteran over endorsed psychiatric symptoms, like delusions and hallucinations, without any evidence of daily impairment or break from reality.  The examiner described the Veteran's condition as "mild," with a guarded prognosis.  The examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms.  Additionally, he stated that there was no reduced reliability and productivity and no occasional decrease in work efficiency.

VA mental health treatment notes from September 2010 reflect that the Veteran denied suicidal ideation.  VA treatment notes from November 2010 reflect that the Veteran reported nightmares "on and off."  He reported that he got depressed and would withdraw.  He reported that he had Veteran friends who he liked to talk to. The examiner noted that the Veteran was not exhibiting any major depressive symptoms.  His mood was noted as dysphoric and anxious and his affect was mood congruent.  He denied any delusions or auditory and visual hallucinations.  He was oriented and alert with intact memory.

In a January 2011 statement from the Veteran's friend, he reported that he has known the Veteran for over 12 years in which he has never held a steady job.  He reported that they used to talk and he would visit but it had been at least five years since the Veteran had become very reclusive, agitated, and depressed.  He reported that the Veteran informed him of his difficulty sleeping due to nightmares and flashbacks.  

During a September 2011 neuropsychological screening with Dr. L.B., a private licensed clinical psychologist, the Veteran reported that he had continued PTSD symptoms such as sleeplessness due to nightmares and intrusive thoughts about his previous traumatic experience.  He also reported problems with his anger, irritability, and a strong desire to isolate from others.  He reported that he avoided socializing and had no friends and very few acquaintances that were veterans.  He reported that he was moving to an area where he could have less contact with people.  

On examination, the examiner noted that the Veteran was oriented with depressed mood and anxious, constricted affect.  The examiner observed slight motor tremors in the Veteran's right hand due to his "nervousness."  The examiner reported that the Veteran was cooperative, but frustrated on memory and concentration tasks.  The examiner noted that the Veteran appeared to have intact long-term memory and poor recent memory.  The examiner also indicated that the Veteran's responses to certain social judgment questions were compromised.  Additionally, his thoughts were organized with no evidence of psychosis.  The examiner reported transient suicide ideation with no plan.  The examiner opined that the Veteran's symptoms have increased and was interfering with his family and social and occupational function.

VA treatment notes from January 2012 reflect that the Veteran reported that he requested mental health because he felt down and depressed.  The examiner noted that the Veteran was more withdrawn and he isolated himself.  Additionally, his sleep was noted as sporadic and the Veteran reported that he had nightmares on and off.  He reported intrusive memories.

In an October 2012 statement, the Veteran reported that for over 40 years, he has suffered from depression and anxiety.  He reported that he was hospitalized as a result.  Additionally, he reported that he had one eight-year relationship that failed.  He reported that he was homeless off and on during this 40-year period.  He stated that he has held a gun to his head on a number of occasions, and that he did not know when it would happen again or if it would be the one that would kill him.  

On January 2013 VA examination, the Veteran reported that he mostly stayed at home and watched television.  He stated that he did his own cooking, rode his bike, and walked to the beach.  He reported that he had one close friend who was a Vietnam veteran as well.  The Veteran did not report psychiatric hospitalization or suicide attempts.  He reported that people annoyed him and that he is mistrustful of the government.  He reported that he would prefer to stay out of the government's sight.

The Veteran's psychiatric symptoms were noted as depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood. The examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

VA psychiatric outpatient notes from a March 2013 evaluation reflect that the Veteran reported rarely using medication for daytime anxiety described as less than once a week.  He reported that he was sleeping well and no longer had problems with nightmares.  He also reported much less anxiety during the day.  He denied loss of appetite, concentration problems, agitation, hypervigilance, or an exaggerated startle response.  He also denied having any psychotic symptoms such as hallucinations, thought disturbances, or paranoid ideation.

Also, VA mental health treatment notes dated throughout 2014 reflect that Veteran consistently denied any active suicidal or homicidal ruminations, intent or plan.  His mood was regularly fair; affect was constricted; thought content did not reflect psychosis; and his insight and judgment were adequate.  He did not report any appetite or concentration problems and did not exhibit any psychomotor retardation, agitation, hypervigilance or an exaggerated startle response.  He denied having and did not display any psychotic symptoms (i.e. hallucinations, thought disturbances, or paranoid ideation).  He remained alert and oriented to all four spheres. Thought content was reality based with no thought disorder symptoms and no obsessions, compulsions, or phobias present.  His insight and judgment were reported as good.  The Veteran reported continued sleep impairment and he was disinterested in activities.  

Considering the pertinent evidence in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the period from June 24, 2008 to June 30, 2015, an initial 50 percent, but no higher, rating for service-connected PTSD with generalized anxiety is warranted.

The medical evidence of record reflects that, for the period in question, the Veteran's psychiatric disability was manifested, primarily, by symptoms: anxious and depressed mood; persistent sleep impairment; difficulty with concentration; social isolation and avoidance; deficiencies in relationships; suspiciousness; and occasional suicidal thoughts.  In April 2009, a VA examiner found mild to moderate difficulty in social and occupational functioning.  In June 2010, the VA examiner described the Veteran's condition as "mild" and noted that there was no total occupational and social impairment due to the Veteran's psychiatric symptoms.  In September 2011, a VA examiner reported that the Veteran's symptoms have increased and was interfering with his family and social and occupational function.  In January 2013, the VA examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Examination reports and mental health treatment notes consistently found the Veteran to be oriented to time, place, and person; his speech and thought processes were normal; his judgment and insight were continually noted as "good;" he did not demonstrate persistent delusions or hallucinations; and his memory remained intact.  While the Veteran's symptoms have fluctuated, collectively, his symptoms are of the type and extent, frequency, and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with reduced reliability and productivity due to his symptoms and difficulty in establishing and maintaining effective work and social relationships.   

In sum, for this period, there were symptoms listed among both the criteria for the 30 and 50 percent rating, indicating moderate impairment of social and occupational functioning, the Board finds that the evidence is relatively evenly balanced on the question of whether the Veteran's psychiatric disability initially resulted in a level of occupational and social impairment which more closely approximated a 50 percent disability rating for the initial rating period from the effective date of the award of service connection to June 30, 2015.  Accordingly, the Board has resolved all reasonable doubt in the Veteran's favor in awarding the higher, 50 percent rating for this period.

However, the Board finds that the Veteran's psychiatric disability has not met, or more closely approximated, the criteria for the next higher, 70 percent rating, or the maximum, 100 percent rating at any point since the effective date of the award of service connection.  

In this regard, at no point has the Veteran manifested occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood due to symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Likewise, at no point has the Veteran manifested total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  
While the Veteran endorsed suicide thoughts "on occasion" in June 2010 and transient suicide ideation in September 2011, VA treatment records reflect that the Veteran denied suicidal ideation, thought, and plan in 2009, September 2010, 2013, and 2014.  The Veteran was consistently seen for psychiatric care where he was regularly screened for suicidal risk for the period prior to June 30, 2015 and he regularly denied suicidal ideation.  Additionally, the Board notes that during the June 2010 VA examination, the Veteran reported that he heard things on occasion such as noises of people walking around the house.  However, the examiner noted that the Veteran over endorsed his psychiatric symptoms, like delusions and hallucinations, without any evidence of daily impairment or break from reality.  This coincides with his subsequent VA examination reports and VA mental health treatment notes as the Veteran continued to deny psychotic symptoms such as hallucinations and delusions.  The evidence also reflects that the Veteran has had some meaningful relationships with people he referred to as friends.  Moreover, VA treatment notes from 2013 reflect that the Veteran rarely used medication for daytime anxiety.  It has also been consistently indicated that the Veteran is able to perform activities of daily living, has adequate hygiene, and has no inappropriate behavior.  Thus, the Board finds that at no pertinent point has the Veteran manifested symptoms of the type, and extent, frequency, and/or severity (as appropriate) contemplated by the higher rating of 70 percent or the maximum, 100 percent schedular rating.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point prior to June 30, 2015 was the Veteran's PTSD shown to present so exceptional or so unusual a disability picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD with generalized anxiety at all pertinent points. The Veteran's symptoms, as discussed above, are all contemplated by the appropriate rating criteria under the General Rating Formula.  Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed, and Veteran has not demonstrated or alleged any symptomatology that falls outside the scope of the applicable criteria.  In short, the rating schedule fully contemplates the type and extent, frequency or severity of described symptomatology associated with his psychiatric disorder, and provides for higher ratings based on more significant impairment.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  As such, the Board finds that the rating schedule is adequate to evaluate the disability under consideration, and the Board need not proceed to consider the second factor, viz, whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.


As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of a higher, extra-schedular rating are not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds there is no basis for staged rating of the disability, and that while the criteria for an initial 50 percent rating for the Veteran's PTSD with general anxiety are met from June 24, 2008 to June 30, 2015, a rating in excess of 50 percent must be denied.  The Board has resolved reasonable doubt in the Veteran's favor in assigning a higher initial 50 percent rating for PTSD with general anxiety, from June 24, 2008 to June 30, 2015, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 50 percent rating for PTSD with general anxiety, for the period from June 24, 2008 to June 30, 2015, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Unfortunately, the Board finds that further AOJ action for the remaining claim on appeal is warranted.  

As noted above, in the August 2015 remand, the Board found that a question as to whether the Veteran's psychiatric disability has rendered him unable to obtain or retain substantially gainful employment was raised ((consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)) and directed that the AOJ consider the claim for TDIU, to include referral of the claim to the appropriate first line authority for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), if appropriate. 

However, in the September 2017 rating decision, a Decision Review Officer determined that the award of the 100 percent rating for PTSD from June 30, 2015 rendered moot the matter of the Veteran's entitlement to a TDIU.   While this is true from the June 30, 2015 effective date of the award of a 100 percent rating for PTSD, the matter of the Veteran's entitlement to a TDIU due to PTSD, for the pertinent period prior to that date, remains for consideration.  See A.B., supra.   As the AOJ has never specifically adjudicated this matter, to avoid any prejudice to the Veteran, a remand of this matter for AOJ consideration, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Notably, because the 50 percent rating currently assigned for PTSD does not meet the percentage requirement of 38 C.F.R. § 4.16(a) for award of a schedular TDIU, the Board has characterized this matter to include extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Thus, the TDIU claim for the period prior to June 30. 2015 must be remanded for extra-schedular consideration pursuant to 38 C.F.R. § 4.16 (b), to include, if appropriate, submission of the claim to the appropriate first line authority (the Director of VA's Compensation Service or designee) for a determination in this regard.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001), citing Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995) (the Board cannot award a TDIU under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service for extra-schedular consideration). 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly, regarding private (non-VA) treatment and employment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may decide on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017)/.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, the matter is hereby REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records, and employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral to VA's Compensation Director the matter of the Veteran's entitlement to a TDIU for the period prior to June 30, 2015 for an extra-schedular determination, if appropriate), adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added the electronic claims file since the last adjudication) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes citation to and discussion of additional legal authority considered (to include 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


